UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit
                      ___________________________

                             No. 01-50472
                           Summary Calendar
                     ___________________________




                         LARRY A. HOBDY, SR.,

                                                Plaintiff - Appellant,

                                VERSUS


                        HOMESIDE LENDING, INC.

                                                 Defendant - Appellee.




         Appeal from the United States District Court for the
            Western District of Texas, San Antonio Division
                           (SA-00-CV-484-HG)

                           November 7, 2001

Before DAVIS, BENAVIDES and STEWART, Circuit Judges.

PER CURIAM:*

     The defendant produced summary judgment evidence demonstrating

the non-existence of material factual disputes.        The burden was

then on the plaintiff to produce summary judgment evidence to

contradict defendant’s proof. The plaintiff failed to produce such

contradictory evidence.     The district court therefore correctly



     *
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
granted summary judgment to the defendant.

     After a full review of the record, we affirm for the reasons

stated in the district court’s Order dated May 17, 2001.

     AFFIRMED.